Case 1:20-cv-01129-RP Document 1-1 Filed 11/13/20 Page 1 of 22




                EXHIBIT A
           Case 1:20-cv-01129-RP Document 1-1 Filed 11/13/20 Page 2 of 22




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF TEXAS
                                    AUSTIN DIVISION

 SHAWN TEGTMAN,                                 §
                                                §
          Plaintiff,                            §
                                                §
 v.                                             §    CIVIL ACTION NO. _______________
                                                §
 LOWES HOME CENTERS, LLC                        §
                                                §
          Defendant.                            §

                                    INDEX OF DOCUMENTS

      EXHIBIT           DATE                                DOCUMENT
         A-1           10/14/2020    Plaintiff’s Original Petition, Jury Demand and Requests for
                                     Disclosure
         A-2            10/14/20     Request for Issuance

         A-3            10/15/20     Request for Issuance

         A-4            10/20/20     Citation to Defendant Lowe’s Home Centers, LLC

         A-5            11/04/20     Return of Service of Citation to Defendant Lowe’s Home
                                     Centers, LLC


862816




                                                1
Case 1:20-cv-01129-RP Document 1-1 Filed 11/13/20 Page 3 of 22




          EXHIBIT A-1
                 Case 1:20-cv-01129-RP Document 1-1 Filed 11/13/20 Page 4 of 22
                                                 Filed: 10/14/2020 12:23 PM
                                                 Lisa David, District Clerk
--------~----------------------~Williamson-Gounty,-Texa<>-----------
                                                 Tammy Clinton


                                              CAUSE NO. 20-1638-C425

          SHAWN TEGTMAN                                  j,. .           C      t IN THE DJSTRICT COURT OFrt
                                                         v~I 11 Iamson       oun y - 425th Judicial District Gou
         vs.                                             §                   WILLIAMSON COUNTY, TEXAS
                                                         §
         LOWE'S HOME CENTERS, LLC                        §                       _ _ _ JUDICIAL DISTRICT

               PLAINTIFF'S ORIGINAL PETITION, JURY DEMAND AND REQUESTS FOR
                                        DISCLOSURE

         TO THE HONORABLE JUDGE OF SAID COURT:

                 COMES NOW, Shawn Tegtman, hereinafter referred to as "Plaintiff," complaining of

         Lowe's Home Centers, LLC, hereinafter referred to as "Defendant," and for cause of action would

         respectfully show unto the Court the following:

                                                        I.LEVEL

                         Discovery is intended to be conducted under Level 2 of the Texas Rules of Civil

        Procedure 190. Plaintiff_ affirmatively pleads that he seeks only monetary relief in excess of

        $250,000, but not more than $1,000,000, including damages of any kind, penalties, costs, expenses,

        pre-judgment interest, and attorney fees.

                                                      II. PARTIES

                 Plaintiff is a resident of Williamson County, Texas. _

                 Defendant, Lowe's Home Centers, LLC, is a foreign limited liability company licensed to

          do business in the state of Texas.        Defendant may be served through its Registered Agent,

         Corporation Service Company d/b/a CSC - Lawyers Incorporating Service Company, 211 E. 7 th

          Street, Suite 620, Austin, Texas 78701-3136, or wherever it may be found.

                                        III. JURISDICTION AND VENUE

                 This Court has jurisdiction in this cause since the damages to Plaintiff are within the

         jurisdictional limits of this Court. All or a substantial part of the event or omissions giving rise to




                                                                                        Envelope# 47179834
           Case 1:20-cv-01129-RP Document 1-1 Filed 11/13/20 Page 5 of 22




 the claim occurred in Williamson County. Therefore, venue is proper pursuant to §15.001 and

 §15.002(a)(l) of the Texas Civil Practice & Remedies Code. Additionally, the facts show that the

 convenience of the parties and the witnesses and the interest of justice would be best served in

 Williamson County.

                     IV. ASSUMED NAMES, MISNOMER, AND ALTER EGO

           Pursuant to Rule 28 of the Texas Rules of Civil Procedure, Plaintiff is smng any

 partnership, unincorporated association, private corporation, or individual whose name contains

- the words or who does business under or as Lowe's Home Centers, LLC. It is the intent of the

 Plaintiff to file this lawsuit against the owners, occupiers, property managers and/or controllers of

 the premises known as Lowe's Home Centers, LLC.

           _Further, in the event that any parties are misnamed or not included herein, it is Plaintiffs

 contention that such was a misnomer and/or such parties are/were alter egos of parties named

 herein.

                                    V. FACTS AND NEGLIGENCE

           This suit is brought under and by virtue of the laws of the State of Texas to recover those

 damages which Plaintiff is justly entitled to receive as compensation for injuries he sustained in

 an incident that occurred on or about April 21, 2019, at the location of Defendant at 201 Ed

 Schmidt Blvd., Hutto, Texas 78634. As Plaintiff was pulling a twelve foot section of Hardiplank

 from a seven foot shelf in the homebuilding section of Defendant's premises, a five foot section

 of the Hardiplank broke off and fell on Plaintiffs foot. The Hardiplank went through Plaintiffs

 foot, causing blood to gush out of the wound. There were no warning signs marking the dangerous

 condition. As a result, Plaintiff sustained serious injuries, including stitches for the laceration and

 is now experiencing nerve pain in his foot.




                                                     2
       Case 1:20-cv-01129-RP Document 1-1 Filed 11/13/20 Page 6 of 22




       The occurrence made the basis of this suit and the resulting injuries and damages were

proximately caused by the negligence of the Defendant, for a variety of acts and omissions,

including but not limited to one or more of the following:

       a.      In failing to properly maintain said property in a reasonable manner;

       b.      In failing to properly maintain said property in a safe manner;

        c.     In failing to exercise caution;

        d.     In failing to provide warning;

        e.     In maintaining said property in a reckless and careless manner; and

        f.     Negligence in general.

        Each and all of the above acts and/or omissions constituted negligence and each and all

were the proximate cause of the following made the basis of this suit and the injuries and damages

suffered by the Plaintiff herein.

                                    Alternative Cause of Action
                                         Premises Liability

       Defendant owns and/or controls the premises at 201 Ed Schmidt Blvd., Hutto, Texas

78634. Defendant had a duty to use ordinary care to ensure that the premises did not create an

unreasonably dangerous condition as it relates to Plaintiff. This duty includes the duty to inspect

and properly maintain the premises. Defendant's failure to maintain the premises, i.e., allowing

Hardiplank to be located on shelves at a height of seven feet, created a dangerous condition which

is the proximate cause of Plaintiff's damages, for which he now sues.

                                          VI.DAMAGES

       As a result of the occurrence in question, Plaintiff, Shawn Tegtman, has sustained serious

personal injuries, mental anguish, physical pain and suffering, medical expenses in the past, lost

wages in the past, and impairment and disability in the past. Plaintiff will respectfully request the



                                                  3
       Case 1:20-cv-01129-RP Document 1-1 Filed 11/13/20 Page 7 of 22




Court and Jury to determine the amount ofloss he has incurred and will incur in the future not only

from a financial standpoint but also in terms of good health and freedom from pain and worry.

There are certain elements of damages provided by law that Plaintiff is entitled to have the Jury in

this case consider separately to determine the sum of money for each element that will fairly and

reasonably compensate Plaintiff for his injuries, damages and losses incurred from the date of the

accident in question until the time of trial of this case, those elements of damages are as follows:

       a.      The physical pain that Plaintiff has suffered from the date of the occurrence in
               question up to the time of trial;

       b.      The mental anguish that Plaintiff has suffered from the date of the occurrence in
               question up to the time of trial;

       c. ·    The amount of reasonable medical expenses necessarily incurred in the treatment
               of Plaintiffs' injuries from the date of the accident in question up to the time of trial;

       d.      The loss and/or reduction of earnings and/or earning capacity sustained by Plaintiff
               from the date of the occurrence in question up to the time of trial;

       e.      The disfigurement which Plaintiff has suffered from the date of the occurrence in
               question up to the time of trial; and

       f.      The physical impairment, which Plaintiff has suffered from the date of the
               occurrence in question up to the time of trial.

       Further, the following are elements of damages to be considered separately which Plaintiff

will sustain in the future beyond the trial that are determined by a preponderance of the evidence

upon trial of this cause.

       a.      The physical pain that Plaintiff will suffer in the future beyond the time of trial;

       b.      The mental anguish that Plaintiff will suffer in the future beyond the time of trial;

       c.      The reasonable value of medical expenses that will necessarily be incurred in the
               treatment of Plaintiff's injuries in the future beyond the time of trial;

       d.      The loss and/or reduction in Plaintiffs earnings or earning capacity in the future
               caused by the injuries sustained in the occurrence in question;




                                                   4
            Case 1:20-cv-01129-RP Document 1-1 Filed 11/13/20 Page 8 of 22




            e.      The disfigurement that Plaintiff will suffer in the future beyond the time of trial;
                    and

            f.      The physical impairment which Plaintiff will suffer in the future beyond the time
                    of trial.

             Plaintiff, Shawn Tegtrnan, seeks monetary relief over $250,000 but not more than

$1,000,000, including damages of any kind, penalties, costs, expenses, pre-judgment interest, and

attorney fees and a demand for judgment for all the other relief to which the party deems himself

entitled.

                       VII. REQUESTS FOR DISCLOSURE AND DISCOVERY

             Pursuant to Texas Rule of Civil Procedure 194, Plaintiff requests that Defendant disclose,

  within 50 days of the service of this request, the information or material described in Rule 194.2.

                                        VIII. DEMAND FOR JURY

            Plaintiff requests a trial by jury and tenders the appropriate fee herewith.

                                                IX.PRAYER

            WHEREFORE, PREMISES CONSIDERED, Plaintiff prays that the Defendant be cited in

  terms of law to appear and answer herein; that upon final trial hereof, Plaintiff will have judgment

  against the Defendant for all actual damages, legally recoverable pre-judgment and post-judgment

  interest, all costs of court, and any other further relief to which Plaintiff may show himself justly

  entitled.




                                                       5
Case 1:20-cv-01129-RP Document 1-1 Filed 11/13/20 Page 9 of 22




                                  Respectfully submitted,

                                  KLITSAS & VERCHER, P .C.

                                  By:   Isl Loren G. Klitsas
                                        Loren G. Klitsas
                                        State Bar No.: 00786025
                                        550 Westcott Street, Suite 570
                                        Houston, Texas 77007
                                        Telephone: (713) 862-1365
                                        Facsimile: (713) 862-1465
                                        Email: klitsas@kv-law.com

                                  ATTORNEYS FOR PLAINTIFF




                              6
                                                                                                                       • ◄ 71111 ■ 1   I GIT
                                                                  LEGAL DOCUMENT MANAGEMENT
                                                                    5930 LBJ FREEWAY SUITE 307
                                                                       DALLAS, TEXAS 75240                        7013 1710 0001 8497 7938     _   ___.
Case 1:20-cv-01129-RP Document 1-1 Filed 11/13/20 Page 10 of 22




                                                                                                    CORPORATION SERVICE COMPANY
                                                                                                        211 E. 7th STREET., #620
                                                                                                         AUSTIN,TEXAS 78701 .
                                                                   . ..,---~.----,-,~~-~-~ l
                                                                   --- -- -- ---------- ________I
Case 1:20-cv-01129-RP Document 1-1 Filed 11/13/20 Page 11 of 22




          EXHIBIT A-
                                                                  Filed:12
              Case 1:20-cv-01129-RP Document 1-1 Filed 11/13/20 Page     10/14/2020
                                                                            of 22 12:23 PM
                                                                                      Lisa David, District Clerk
                                                                                      Williamson County, Texas
                                                                                      Tammy Clinton




              w
      WILLIAMSON
              COUNTY

                  '""
                                                                                     Lisa David
                                                                                     DISTRICT Ct.ERK

                                                                    P.O. 8ox24. Georgecown. Texas 78627
                                                                          512.943.1212 Fax 512.943.1222



                                                                                  20-1638-C425
    Date requested: _ _ _ __ _ _ __                        Cause# _ _ _ _ _ _ _ _ __


                    I0,\,\o..u.Jn
      Style of
        Cose:       .
                                  •~+•'nan
                     Q,"'-';+"-""'>, LL<!......
    Nameofpe~nreque$lir,giss<Jance: .        Lore.•'\ G -\'...Y,ba.;,
                                                                                                       l
    lgguance        C3!
                 CiTATION
    requested: □ PRECEPT
                                    □ CAPIAS
                                    □ BENCH WAf'I.R/Wf
                                                                 8    WRIT
                                                                      other. _ __ _ _ _ __




    Party to be served;

    1" Address line:

    2flCI Address lin6:
    City, s,ate, Zip


    Party to be served:
    1• Ad.drc$$ fino:.
    2"" Address line:
    City. State, Zip

                                 Fees: $8. oo per /sswnce. plus copy fees.
          -    IF NOT PICKED UP, WITHIN 14 BUSINESS DAYS, SERVICE Wlll.JlEJ).ESTRO_:E_I)-                  • I_    if
-:Ylecbe. 5e.n<.~;-o . k.l, 4~S                      _c.   ve::,c...h u , y'-!_ ,5::30/.ue:;5-rx'i>                     I

 S'U-,+ e....     5'7V,-Hou!.>~n~l( 7 loo 1
                                                                                Envelope# 47179834
                Case 1:20-cv-01129-RP Document 1-1 Filed 11/13/20 Page 13 of 22

                         Automated Certificate of eService
This automated certificate of service was created by the efiling system.
The filer served this document via email generated by the efiling system
on the date and to the persons listed below. The rules governing
certificates of service have not changed. Filers must still provide a
certificate of service that complies with all applicable rules.

Bobbie Gilbert on behalf of Loren Klitsas
Bar No. 786025
beason@kv-law.com
Envelope ID: 47179834
Status as of 10/14/2020 1:01 PM CST

Case Contacts

Name              BarNumber Email                  TimestampSubmitted       Status

Loren Klitsas                bgilbert@kv-law.com   10/14/2020 12:23:44 PM   SENT

Loren GKlitsas               klitsas@kv-law.com    10/14/2020 12:23:44 PM   SENT
Case 1:20-cv-01129-RP Document 1-1 Filed 11/13/20 Page 14 of 22




          EXHIBIT A-
                                                                                          Filed: 10/15/2020 9:32 AM
                                                              Lisa David,
           Case 1:20-cv-01129-RP Document 1-1 Filed 11/13/20 Page   15 ofDistrict
                                                                           22 Clerk
                                                              Williamson County, Texas




       w
                                                                                         Julie Borrero

                                                                                              Lisa David
                                                                                             DISTRICT CLERK
  WILLIAMSON
     COUNTY                                                              P.O. Box 24, Georgetown, Texas 78627
             184!/.                                                            512.943.1212 Fax 512.943.1222


                                       ISSUANCE REQUEST FORM

Date requested:              10/15/2020                        Cause#        20-1638-C425
                                                                           ------------
  Style of            Shawn Tegtman v Lowe's Home Centers, LLC
   Case:


Name of person requesting issuance:

Issuance
requested:
               IXI CITATION
                   PRECEPT             B     CAPIAS
                                             BENCH WARRANT
                                                                      B     WRIT
                                                                            Other: - - - - - - - - -


Document to include with issuance:            Plaintiff's Original Petition, Jury Demand, & Requests for Disclosure

Agency to serve issuance:           Private Process Server


Party to be served:        Lowe's Home Centers, LLC

1st Address line:            c/o Registered Agent Corporation Service Company d/b/a CSC Lawyers Incorperating Service Company

2nd Address line:           211 E. 7th Street, Ste 620

City, State, Zip              Austin, TX 78701-3218


Party to be served:

1st Address line:

2nd Address line:

City, State, Zip


Party to be served:

1st Address line:

2nd Address line:

City, State, Zip

                                    Fees: $8. 00 per issuance, plus copy fees.
      *** IF NOT PICKED UP WITHIN 14 BUSINESS DAYS, SERVICE WILL BE DESTROYED***


         Please email citation to beason@kv-law.com
                                                                               Envelope# 47208522
                Case 1:20-cv-01129-RP Document 1-1 Filed 11/13/20 Page 16 of 22

                         Automated Certificate of eService
This automated certificate of service was created by the efiling system.
The filer served this document via email generated by the efiling system
on the date and to the persons listed below. The rules governing
certificates of service have not changed. Filers must still provide a
certificate of service that complies with all applicable rules.

Bobbie Gilbert on behalf of Loren Klitsas
Bar No. 786025
beason@kv-law.com
Envelope ID: 47208522
Status as of 10/20/2020 8:27 AM CST

Case Contacts

Name              BarNumber Email                  TimestampSubmitted      Status

Loren Klitsas                bgilbert@kv-law.com   10/15/2020 9:32:57 AM   SENT

Loren GKlitsas               klitsas@kv-law.com    10/15/2020 9:32:57 AM   SENT
Case 1:20-cv-01129-RP Document 1-1 Filed 11/13/20 Page 17 of 22




          EXHIBIT A-
                            Case 1:20-cv-01129-RP Document 1-1 Filed 11/13/20 Page 18 of 22


                                                   CITATION
                                   THE STATE OF TEXAS, COUNTY OF WILLIAMSON
                                                NO. 20-1638-C425

    SHAWN TEGTMAN VS. LOWE'S HOME CENTERS, LLC

    TO:               Lowe's Home Centers, LLC
                      c/o Registered Agent Corporation Service Company d/b/a CSC - Lawyers Incorporating Service Company
                      211 E 7th Street, Suite 620
                      Austin TX 78701


    DEFENDANT in the above styled and numbered cause:

    YOU HAVE BEEN SUED. You may employ an attorney. If you or your attorney do not file a written answer with the clerk who
    issued this citation by 10:00 a.m. on the Monday next following the expiration of twenty days after you were served this citation and
    petition, a default judgment for the relief demanded in the petition may be taken against you.

    Attached is a copy of the PLAINTIFF'S ORIGINAL PETITION, JURY DEMAND AND REQUESTS FOR DISCLOSURE in the
    above styled and numbered cause, which was filed on the 14th day of October, 2020 in the 425th Judicial District Court of Williamson
    County, Texas. This instrument describes the claim against you.

    ISSUED AND GIVEN UNDER MY HAND AND SEAL of said Court at office on this the 20th day of October, 2020.

      APDRESS QF LEAD ATTORNEY FOR                                                           Lisa (J)avia, ©istrict Cfet(
      PETITIONER:
                                                                                         PO Box 24, Georgetown, TX 78627
    · Loren George Klitsas
      550 Westcott Ste 570
                                                                                            Williamson County, Texas
      Houston TX 77007                                                                           (512) 943-1212

                                                                                 BY:      Step~'R~
                                                                                          Stephanie Robles, Deputy

                                                                   RETURN OF SERVICE
    Came to hand on the _ _ day of _ _ _ _ _,20_,at _ _ o'clock_M. and executed at _ _ _ _ _ _ _ _ _ _ _ _ _, within the
    County of _ _ _ _ _ _ _ _ _~ Texas, at _ _ o'clock _M. on the _ _ _day of _ _ _ _ _ _~ 20_, by delivering to the
    within named _ _ _ _ _ _ _ _ _ _ _ _ _ _ ___, in person a true copy of this citation, with a true and correct copy of the
    PLAINTIFF'S ORIGINAL PETITION, JURY DEMAND AND REQUESTS FOR DISCLOSURE attached thereto, having first endorsed on such
    copy of citation the date of delivery.
    * NOT EXECUTED, the diligence used to execute being (show ma11nerofdelivery) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
    _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ ; for the following reason _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _.
    the defendant may be found at - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -
    *Strike ifnot applicable.

    TO CERTIFY WHICH WITNESS MY HAND OFFICIALLY_ _ _ _ _ _ _ _ _ _ _ _ _ COUNTY, TEXAS

    - - - - - - - - - - - - - - - - SHERIFF/CONSTABLE                                         BY:
                                                                                                    - - - - - - - - - - - - - - - - DEPUTY

                   COMPLETE IF YOU ARE A PERSON OTHER THAN A SHERIFF, CONSTABLE, OR CLERK OF THE COURT.
                   In accordance with Rule 107: The officer or authorized person who serves, or attempts to serve, a citation sha/J sign the return.
    My name is _ _ _ _~ - - - - - - - - - - - - - - - - - - ' ' my date of birth is                                                              , and my address is
                           Please print.   (First, Middle, Last)

    =-=-=,----,-,=-=-===-==-==::-,-::-==-==-==-==-==-==-c-=-c==-=-=-==-=-=-==-====-c-c-=--cc-=-==--=-------------                                     (Street, City, Zip).
    I DECLARE UNDER PENALTY OF PERJURY THAT THE FOREGOING IS TRUE AND CORRECT.
    Executed in _ _ _ _ _ _ _ _ _ _ _ _ _County, State of _ _ _ _ _ _ _, on the _ _ _ day of _ _ _ _ _ _ _ _ _, 20_ _.

,    ___________________ Declarant/Authorized Process Server _____________________________________________ ID#& expiration of certification _______________________ ~
Case 1:20-cv-01129-RP Document 1-1 Filed 11/13/20 Page 19 of 22




          EXHIBIT A-
                     Case 1:20-cv-01129-RP Document 1-1 Filed 11/13/20 Filed:
                                                                       Page      20 of1:00
                                                                              11/4/2020 22PM
                                                                                                                            Lisa David, District Clerk
                                                                                                                            Williamson County, Texas
                                                                                                                            Michele Rodriguez

                                                CITATION
                               THE STATE OF TEXAS, COUNTY OF WJLLlAMSON
                                            NO . 20-1638-C425


SHAWN TEGTMAN VS. LOWE'S HOME CENTERS, LLC


TO:              Lowe's Home Centers, LLC
                 c/o Registered Agent Corporation Service Company d/b/a CSC - Lawyers Incorporating Service Company
                 21 I E 7th Street, Suite 620
                 Austin TX 78701


DEFENDANT in the above styled and numbered cause:

YOU HAVE BEEN SUED. You may employ an attorney. If you or your attorney do not file a written answer with the clerk who
issued this citation by 10:00 a.m. on the Monday next following the expiration of twenty days after you were served this citation and
petition, a default judgment for the relief demanded in the petition may be taken against you.

Attached is a copy of the PLAINTIFF'S ORIGINAL PETITION, WRY DEMAND AND REQUESTS FOR DISCLOSURE in the
above styled and numbered cause, which was filed on the 14th day of October, 2020 in the 425th Judicial District Court of Williamson
County, Texas. This instrument describes the claim against you.

ISSUED AND GIVEN UNDER MY HAND AND SEAL of said Court at office on this the 20th day of October, 2020.

ADDRESS OF LEAD ATIORNEY FOR                                                                  Lisa (])awl, (J)istrict Cfet{
PETITIONER:
                                                                                         PO Box 24, Georgetown, TX 78627
Loren George Klitsas
550 Westcott Ste 570
                                                                                            Williamson County, Texas
Houston TX 77007                                                                                 (512) 943-1212

                                                                                  BY:
                                                                                          Stephanie Robles, Deputy

                                                                 RETURN OF SERVICE
Came to hand on the RI day of &frl6er,20,z['f)at ~ o'clock A_M. and executed at;/// C
County of      TI/Mli,t,
                                                                                                                    ~U#ull/J
                                          Texas, at fL..S:Po'clock A._M. on the ,t«/ day of ___t2__,.,,_-"cfrft'-'""'-
                                                                                                                 ,.,_,_,
                                                                                                                              ,/luk6n. TX , w ithin the
                                                                                                                         _1_ __,, 201L, by delivering to the
                                                                                                                      ·e,"'"
within nameclLM / 2 fetYJe              {1inte-;u
                                              LJ_ C ,6 , iH persen a true copy of this citation, with a true and correct copy o f the
PLAINTIFF'S ORIGINAL PETITION, JURY DEMAND AND REQUEST,$ FOR DIS.C LOSURE _attach,1;d thereto, havij,?_first endorsed on such
copy of citation the date of delivery.,'(~ Jdt'-Wl/l!i . R~- t?j~ ('nl'p;-a:tfn, ,;Ievv1ce C~m/Jf,/"1}- :;;;?, tJfa:l?K~,; .
* NOT EXECUTED, the dthgence used to execute 6emg (showma1111erofde/ivery)                                                     1,    17/0 ()()0/ 8 C/7 7 938
_ __ _ _ _ _ _ _ _ _ _ _ _ _ _; for the following reason _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
the defendant may be found at - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -
•strike ![1101 applicable.
TO CERTIFY WHICH WITNESS MY HAND OFFICIALLY_ _ _ _ _ _ _ _ _ _ _ _ _ _ COUNTY, TEXAS
_ __ __ _ _ _ _ _ _ _ _ SHERIFF/CONSTABLE      BY:                           DEPUTY
FEEFORSERVICEOFCITATION_:$ __ ZS: cO                                                _______ _
                COMPLETE IF YOU ARE A PERSON OTHER THAN A SHERIFF, CONSTABLE, OR CLERK OF THE COURT.
                   · In ag:ordance with Rule 107: The officer or authorized person who serves, or a/tempts to serve, a citati(!t( shall sign the rewrn.
My name is         o~      <.Jl:vc' Jr                                                     , my date of birth is C.,1JS)lj>.J                       , and my address is
                        Please print.   (First, Middle, Last)

=-/=C,=JO;--:--;AJ~·~GJ~~="=-=~/J~c-·=-=1-:--rv- : --. ::-'l-;:-•~t~.J=®~==="(,-:-:J==:-===-===-=:-===--=-=-c-:-=--====-==--- - -- - - - - - - - - (Street, City, Zip).
I DECLARE UJ:il2.ER PENALTY OFi>ERJURY THAT THE FOREGOING IS TRUE AND CORRECT. j_
Executed in            / f<v1 :S                                            County, State of     /Y.             , on the _ <-1 day of~ O~C~k-~~=---r_____, 20 JC, .



                                                                                    OREME



                                              J:c~:                                                ·,   .
                                                                                                               ,;

                                                                                                                       . Expires Q..,
                                                                                                                    Notary ID 13262~~8


                                                                                                                     Envelope# 47806291
                                                                    SENDER: COMPLETE THIS SECTION                             COMF I F.T!': THIS SECTION ON DELIVERY
                                                                    ■ Complete items 1, 2, and 3.                             A. Signature
                                                                    ■ Print your name and address on the reverse                                                             □ Agent
                                                                                                                              X          OCT 2 6 202D                        D
Case 1:20-cv-01129-RP Document 1-1 Filed 11/13/20 Page 21 of 22




                                                                      so that we can return the card to you.                                                                   Addressee
                                                                    ■ Attach this card to the back of the mailpiece,          B. Received by (Printed Name)         ,C. Date of Delivery
                                                                      or on the front if space permits.                                  Kevin Gonzales
                                                                    1. Article Addressed to:                                  D. Is delivery address different from item 1? D Yes
                                                                   Lowd=>      tfcn--L C<2fl,-ier';i    Llc..                    If YES, enter delivery address below:      □ No
                                                                   CORPORATION SERVICE COMPANY
                                                                       211 E. 7th STREET., #620
                                                                                                                   3. Service Type
                                                                        1111ill~1liij, mim 1111111
                                                                                                                                                                D Priority Mail Express®
                                                                                                                   D Adult Signature                            D Registered Mail™
                                                                                                                   D Adult Signature Restricted Delivery        D Registered Mail Restricted
                                                                                                                   D Certified Mail®                              Delivery
                                                                           9590 9402 4972 9063 3821 33             D Certified Mail Restricted Delivery        D Return Receipt for
                                                                  - - - - - - - - - - - - - - - - - - - - - - - 1 D Collect on Delivery                           Merchandise
                                                                   2. Article Number (Transfer from service label) D Collect on Delivery Restricted Delivery   D Signature Confirmation"'
                                                                                                                   D Insured Mail                              D Signature Confirmation
                                                                                                                                                                  Restricted Delivery
                                                                  ?D13 1710 0001 8497 7938                         D Insured Mail Restricted Delivery
                                                                                                                     (over $500)
                                                                  l PS Form 3811, July 2015 PSN 7530-02-000-9053                                              Domestic Return Receipt
                                                                                                                Envelope# 47806291
                Case 1:20-cv-01129-RP Document 1-1 Filed 11/13/20 Page 22 of 22

                         Automated Certificate of eService
This automated certificate of service was created by the efiling system.
The filer served this document via email generated by the efiling system
on the date and to the persons listed below. The rules governing
certificates of service have not changed. Filers must still provide a
certificate of service that complies with all applicable rules.




Envelope ID: 47806291
Status as of 11/4/2020 1:13 PM CST

Case Contacts

Name              BarNumber Email                  TimestampSubmitted     Status

Loren Klitsas                bgilbert@kv-law.com   11/4/2020 1:00:23 PM   SENT

Loren GKlitsas               klitsas@kv-law.com    11/4/2020 1:00:23 PM   SENT
